 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUDIE ANTHONY JARAMILLO,                          No. 2:21-cv-0691 DMC P
12                       Plaintiff,
13           v.
14    JOSEPH BURNES, et al.,                            ORDER
15                       Defendants.
16

17                  Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action under 42

18   U.S.C. § 1983, together with a request to proceed in forma pauperis. In his complaint, Plaintiff

19   alleges that Defendants violated his civil rights. The alleged violations occurred in Kings County,

20   which is part of the Fresno Division of the United States District Court for the Eastern District of

21   California. See Local Rule 120(d).

22                  Pursuant to Local Rule 120(f), a civil action which has not been commenced in the

23   proper division of a court may, on the Court’s own motion, be transferred to the proper division of

24   the Court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

25   1996 amendments to 28 U.S.C. § 1915, this Court will not rule on Plaintiff’s request to proceed in

26   forma pauperis.

27   ///

28   ///
                                                        1
 1                      Good cause appearing, IT IS HEREBY ORDERED that:

 2                      1. This Court has not ruled on Plaintiff’s request to proceed in forma pauperis;

 3                      2. This action is transferred to the United States District Court for the Eastern

 4             District of California sitting in Fresno; and

 5                      3. All future filings shall reference the new Fresno case number assigned and shall

 6   be filed at:
                               United States District Court
 7                             Eastern District of California
                               2500 Tulare Street
 8                             Fresno, CA 93721
 9

10   Dated: April 30, 2021
                                                               ____________________________________
11                                                             DENNIS M. COTA
12                                                             UNITED STATES MAGISTRATE JUDGE

13
     /kly
14
     jara 21cv0691.22

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
